Per Curiam.

Under the circumstances here disclosed, in the absence of an express contract to pay his father’s funeral expenses, defendant Diskin could not be, held liable therefor. There was no legal obligation upon him to pay such expenses by reason of the filial relationship. The provisions of statutes *496which impose liability on children for the support of indigent parents may be enforced only at the instance of the public authorities (Rutecki v. Lukaszewski, 273 App. Div. 638; Bellucci v. Dalessio, N. Y. L. J., Feb. 8, 1936, p. 727, col. 2). Additionally it appears that others pledged their credit for the payment of the funeral expenses.
The judgment should be unanimously reversed on the law and facts, with $30 costs to appellant, and complaint dismissed, with appropriate costs in the court below.
Steinbrink, Fennelly and Rubenstein, JJ., concur.
Judgment reversed, etc.